 


110 HR 5642 IH: Strengthening United States Technology And Innovation Now Act
U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5642 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2008 
Mr. Smith of Texas (for himself, Mr. Cantor, Mr. Goodlatte, and Mr. Feeney) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To increase the numerical limitation with respect to H–1B nonimmigrants for fiscal years 2008 and 2009. 
 
 
1.Short titleThis Act may be cited as—
(1)the Strengthening United States Technology And Innovation Now Act; or
(2)the SUSTAIN Act.
2.Temporary increase in numerical limitationNotwithstanding section 214(g)(1)(A)(vii) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(A)(vii)), the total number of aliens who may be issued visas or otherwise provided nonimmigrant status under section 101(a)(15)(H)(i)(b) of such Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) during fiscal years 2008 and 2009 is 195,000. 
 
